Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on 11/15/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/15/2021 is fully withdrawn.  Claims 17 and 22, directed to a process of use of the borosilicate glass, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Information Disclosure Statement
The information disclosure statement filed 04/13/2020 has been fully considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 22 are rejected because these claims attempt to claim a process without setting forth any steps involved in the process. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph. It is indefinite to 
One potential way to overcome this rejection is to amend claims 17 and 22 to include process steps. Another potential way to overcome this rejection is to cancel claims 17 and 22. A third potential way to overcome this rejection is to amend claims 17 and 22 to a different statutory class, such as a packaging material for a pharmaceutical comprising the borosilicate of claim 1. 
Allowable Subject Matter
Claims 1-13, 15-16, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards a borosilicate glass comprising the following constituents based on oxide: 2.0-5.0 wt% of TiO2, 0.25-2.5 wt% of CeO2, 0.25-3.0 25% of Y2O3, wherein the borosilicate glass is free of an iron compound, and wherein the borosilicate glass is free of As2O3 and Sb2O3 apart from inevitable impurities.
The closest prior art is considered to be Zhang et al. (US20180186688, hereinafter referred to as Zhang). Zhang discloses a glass composition which comprises SiO2 (see Zhang at Table 1A, example A4), which Examiner notes correlates with a silicate glass. Zhang further discloses the silicate glass comprises 3.2 wt% Y2O3 and 1.0 wt% CeO2, which is within the claimed range (see Zhang at 2O3, therefore it is not a borosilicate because it does not contain a boron compound. Furthermore, Example A4 comprises 0.72 wt% TiO2, which is below the claimed range. Finally, Example A4 comprises 0.46 wt% Fe2O3, which Examiner notes is an iron compound. Therefore, Claim 1 avoids Zhang as prior art, and is thus allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowed because they depend upon, or contain all the allowable limitations of, an allowable claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731